An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

LN MANAGEMENT LLC SERIES 5984 No. 654811)
LINGERING BREEZE,
Appellant, 3
 mm
THE BANK OF NEW YORK MELLON “my 2 4 2014

TRUST COMPANY, NA,

Respondent, My 45%
‘3‘! f .

. napalm £21.5th
ORDER DISMISSLWG APPEAL

 

Pursuant to the. stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees. NRAP 42(1)). The temporary restraining arder entered
an April 24, 2014, and the preliminary injunction entered an June 20,
21314, are dissolved.

It is so ORDERED. '

 

Saltta

cc: Hon. Michael Villani, District Judge
Kerry P. Faughnan
Law Offices 0f Les Zieve
Eighth District Court Clerk

SUPREME Strum
OF
NEVADA

 3947A  a V, ,

 

An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

1 IN THE SUPREME COURT OF THE STATE OF NEVADA

CINTHIA CASTRO, y No. 85901
Appellant, 1*
VS. I
EMPLOWEN’T‘ SECURITY DIVISION,  L E 5
STATE OF NEVADA; RENEE OLSON W 2 4 m
IN HER CAPACITY AS
ADMINIS-TEETOE OF THE ‘ m; ,I mwa

I EMPLOYMENT SECURITY DIVISION; 1 av 

DEPUT '1 CLERK

AND KATIE JOHNSON, IN HER
I CAPACITY AS CHEIEPEESDN OF THE
EMPLOYMENT SECURITY DIVISION
BOARD OF REVIEW I
1
J

Res ondents.

   

ORDER DISAIISING APPEAL

Pursuant to the ' stipulatiun of the parties, and. cause
appearing? this appeal is dismissed. The parties shall bear their own costs
and atmmEy fees. NRAP 4200;

It is so ORDERED.

CLERK OF THE SUPREME CQURT
TRACIE K, L DEMA
BY: '5’ -

cc: Hon. Kerry haulage Earley, District Judge
Hulman Law Office.
State of NexradafDETR
Eighth District Court Clerk

‘.

SUPREME (mum ‘
0F :
NEVADA ‘

CLERK‘S ORDER

Imam 

L4 ~32 «Bub H